Title: From James Madison to Carlos Martínez de Yrujo, 18 November 1803
From: Madison, James
To: Yrujo, Carlos Martínez de



Sir.
Department of State. Novr. 18th. 1803.
Mr. John Hollins a respectable Citizen of Baltimore, conceives that much injustice is done him at the Havannah, by the unnecessary and extraordinary delay of a Tribunal there, to decide on a case in which he is very deeply interrested. The enclosed explanation of it from himself, will enable you to judge of the grounds of this complaint; and will I flatter myself, induce you to interpose in a manner best calculated to hasten the decision which is wished, or otherwise bring about a removal of the suit to Madrid, and a final judgement according to its merits. I add nothing farther on the subject, Sir, because I am too well persuaded of your regard for justice and for the honor of your Government, and its institutions, to doubt the readiness of your aid as far as it may be proper, and the case may require. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Baltimore merchant and shipowner John Hollins was a partner in the firm of Hollins and McBlair, proprietor of several other firms, and holder of various municipal offices (Jerome R. Garitee, The Republic’s Private Navy: The American Privateering Business As Practiced by Baltimore during the War of 1812 [Middletown, Conn., 1977], p. 267). For the origin of his difficulties in Cuba, see George C. Morton to JM, 21 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:107–8).



   
   Document not found.



   
   On 21 Nov. 1803 Yrujo acknowledged receipt of JM’s letter, stating that he was writing to the interim intendant of Havana and hoped that his intervention would prove beneficial (DNA: RG 59, NFL, Spain, vol. 2; 1 p.; in Spanish; docketed by Wagner).


